 
 
I 
108th CONGRESS 2d Session 
H. R. 5057 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Ruppersberger (for himself, Mr. Hoyer, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to direct the Secretary of Defense to carry out a program to provide a support system for members of the Armed Forces who incur severe disabilities. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Transition Assistance Act of 2004. 
2.PurposesThe purposes of this Act are— 
(1)to honor the members of the Armed Forces by ensuring that those members who are severely disabled on or after September 11, 2001, while in the military service and their family members receive the assistance they need in undergoing the transition from military to civilian life and from care provided by the Department of Defense to care provided by the Department of Veterans Affairs; and 
(2)in order to carry out the purpose stated in paragraph (1), to expand the scope of the the program of the Army known as the Disabled Soldiers’ Support System to provide transition assistance as described in paragraph (1) for all eligible severely disabled members of the Army and to extend that program to all branches of the Armed Forces.  
3.Enhanced transition assistance for severely wounded servicemembers 
(a)Disabled Servicemember Support System 
(1)Chapter 58 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1154.Support and transition assistance for members with severe disabilities 
(a)Disabled Servicemember Support SystemThe Secretary of Defense shall carry out a program to provide a support system for members of the armed forces who incur severe disabilities on or after September 11, 2001. The program shall include a system of advocacy and follow-up with personal support to assist those members as they transition from military service to the civilian community. 
(b)Executive AgentThe Secretary of Defense shall designate an executive agent within the Department of Defense to have the authority and responsibility to carry out the program under this section throughout the Department of Defense and, in cooperation with the Secretary of Homeland Security, for members of the Coast Guard with severe disabilities.  
(c)StaffingAs part of the program under subsection (a), the Secretary shall ensure that there are sufficient personnel assigned to the program so that the the ratio of severely disabled members or former members eligible for the program at any time to the number of personnel assigned to the program with specific responsibility for advocacy and follow-up for assigned members and former members is not greater than 30:1.  
(d)Severe disabilitiesThe Secretary of Defense shall specify the degree and nature of disabilities that are to be considered to be severe disabilities for the purposes of this section.. 
(2)The table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1154. Support and transition assistance for members with severe disabilities. 
(b)ImplementationThe Secretary of Defense shall prescribe regulations for the purposes of section 1154 of title 10, United States Code, as added by subsection (a), not later than 180 days after the date of the enactment of this Act. The Secretary shall designate the executive agent required by subsection (b) of that section not later than 30 days after the date of the enactment of this Act. Until such designation is made by the Secretary, the executive agent shall be the Secretary of the Army. 
(c)Initial FundingFor fiscal year 2005, the Secretary of Defense shall transfer such funds as necessary to provide funds for the implementation during that fiscal year of the program required by that section.  
 
